       Case 1:15-cv-05811-SJ-RML Document 63 Filed 10/27/20 Page 1 of 1 PageID #: 2069




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                         HANNAH V. FADDIS
Corporation Counsel                                100 CHURCH STREET                                       Senior Counsel
                                                   NEW YORK, NY 10007                               Phone: (212) 356-2657
                                                                                                      Fax: (212) 356-1148
                                                                                                     hfaddis@law.nyc.gov
                                                                   October 27, 2020
        BY ECF
        Hon. Sterling Johnson, Jr.
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                        Re: Denise Stewart, et al. v. City of New York et al.,15-cv-5811 (SJ)(RML)

        Your Honor:
                I am one of the attorneys assigned to represent defendants City of New York and Officers
        Mackey, Matteo and Tirado in the above-referenced matter. Defendants write in response to
        plaintiffs’ application filed on October 19, 2020 (ECF No. 62), regarding the scheduling of the
        trial of this matter. Although this application was filed under seal, defendants were provided
        with a redacted version by plaintiffs’ counsel on October 20, 2020. Defendants do not oppose
        this request.

                On October 14, 2020, the parties appeared by phone for a status conference. At that time,
        plaintiffs’ counsel represented that they had health concerns for plaintiff Denise Stewart, as well
        as senior members of plaintiff’s trial team related to holding a trial of this matter during the
        ongoing COVID-19 pandemic. Defendants understand that plaintiffs are seeking to adjourn the
        trial of this matter sine die, until a reliable treatment for COVID-19 has been developed. As
        defendants are not privy to the details of plaintiffs’ concerns, we respectfully defer to the Court’s
        assessment of any reasonable and necessary accommodations to be made regarding the
        scheduling and conduct of the trial of this matter.

                 Defendants thank the Court for its time and attention to this matter.

                                                                        Respectfully submitted,


                                                                        /s/
                                                                        Hannah V. Faddis
                                                                        Senior Counsel
                                                                        Special Federal Litigation Division


        CC:      All counsel of record (Via ECF)
